FILED
                            NOT FOR PUBLICATION                             JUN 17 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BARRY SIMON JAMESON,                             No. 07-56423

               Petitioner - Appellant,           D.C. No. CV-06-05758-CAS

  v.
                                                 MEMORANDUM *
JAMES A. YATES,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       California state prisoner Barry Simon Jameson appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jameson contends that he has a due process entitlement to be released from

prison after serving a determinate portion of his sentence of 17 years to life.1

However, Jameson received an indeterminate life sentence and was not entitled to

release after service of a determinate term. See Board of Pardons v. Allen, 482
U.S. 369, 375-79 (1987); In re Dannenberg, 34 Cal. 4th 1061, 1078 (Cal. 2005).

Thus, the California court’s rejection of this claim was neither contrary to nor an

unreasonable application of federal law. To the extent Jameson challenges the

California courts’ interpretation of California state law, such a claim is not

cognizable on federal habeas review. See, e.g., Middleton v. Cupp, 768 F.2d 1083,

1085 (9th Cir. 1985).

      We construe Jameson’s motion for permission to file exhibits as a request

for judicial notice and grant the request.

      AFFIRMED.




      1
          We certify this issue for appeal on our own motion.

                                             2                                     07-56423